Case 1:19-cv-04210-PKC Document 21 Filed 10/21/19 Page 1 of 4
Case 1:19-cv-04210-PKC Document 19-2 Filed 10/17/19 Page 2 of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,
STIPULATION
“Vic
19 Civ. 4210 (PKC)
THE BULK CARGO CARRIER K NOWN AS THE
“WISE HONEST,’ BEARING INTERNATIONAL
MARITIME ORGANIZATION NUMBER 8905490, :

Defendant-in-rem.

Han Kim,

Claimant,

Yong Seok Kim,

Claimant.

IT IS HEREBY AGREED, by and between the United States of America by its
attorney Geoffrey S. Berman, United States Attorney for the Southern District of New York,
Assistant United States Attorneys David W. Denton, Jr. and Benet J. Kearney, of counsel, and the

Han Kim and Yong Seok Kim (together, the “Kims”), by their counsel, Robert J. Tolchin, Esq.,

that:

I. The Kims hereby withdraw the verified claim filed on September 19, 2019
asserting an interest in the Defendant-in-rem (D.E. 18), and consent to the forfeiture of the

Defendant-in-rem.

 
Case 1:19-cv-04210-PKC Document 21 Filed 10/21/19 Page 2 of 4
Case 1:19-cv-04210-PKC Document 19-2 Filed 10/17/19 Page 3 of5

2. This Stipulation may be executed in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall be deemed the complete
Stipulation. Signature pages may be by fax or transmitted electronically, and such signatures
shall be deemed to be valid originals.

3. The parties hereby waive all rights to appeal or to otherwise challenge or

contest the validity of this Stipulation.

[This space intentionally left blank]

 
Case 1:19-cv-04210-PKC Document 21 Filed 10/21/19 Page 3 of 4
Case 1:19-ev-04210-PKC Document 19-2 Filed 10/17/19 Page 4of5

4, Each party agrees to bear its costs and attorneys’ fees.

Agreed and consented to:

GEOFFREY §. BERMAN
United States Attorney for the
_ Southern District of New York

 

Attomey for Plaintiff
os
By: WARLRZ jo /t6 (04
David W. Denton, Jr. / Benet . Kearney Date
Assistant United States Attorheys

One St. Andrew’s Plaza
New York, New York 10007
(212) 637-2744 / 2260

HAN KIM and YONG SEOK KIM

By:

 

Robert J. Tolchin, Esq. Date
Attorney for HAN KIM and YONG SEOK KIM

The Berkman Law Office, LLC

111 Livingston Street

Suite 1920

Brooklyn; New York 11201

(718) 855 3627

SO ORDERED;

 

THE HONORABLE P. KEVIN CASTEL Date
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
Case 1:19-cv-04210-PKC Document 21° Filed 10/21/19 Page 4 of 4
Case 1:19-cv-04210-PKC Document 19-2 Filed 10/17/19 Page 5of5

4, Each party agrees to bear its costs and attorneys’ fees.

Agreed and consented to:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for Plaintiff

By: 10-16-19
David W. Denton, Jr. / Benet J. Kearney Date
Assistant United States Attorneys
One St. Andrew=s Plaza
New York, New York 10007
(212) 637-2744 / 2260

 

HAN KIM and YONG SEOK KIM

 
 

By: oi
Robert J. Date
Attorney for HAN KIM and YONG SEOK KIM

The Berkman Law Office, LLC

111 Livingston Street

Suite 1920

Brookiyn, New York 11201

(718) 855 3627

SO ORDERED:

Zu ae L029

THE HONORABLE P. KEVIN CASTEL Date
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
